 Case 1:18-cv-07087-DLI-JO Document 20 Filed 07/24/19 Page 1 of 1 PageID #: 473



MITRA PAUL SINGH
Tel (646) 362-4041
Fax (646) 514-9577
msingh@mcglinchey.com




                                                                                                  July 24, 2019

 Magistrate Judge James Orenstein
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

 VIA ECF

                  RE:       Queens Florida, LLC v. Deutsche Bank National Trust Company
                            Case No. 18-cv-07087-DLI-JO

 Dear Judge Orenstein:

          This firm represents defendant Deutsche Bank National Trust Company, as Trustee, in
 Trust for the Registered Holders of Long beach Mortgage Loan Trust 2005-3, Asset-Backed
 Certificates, Series 2005-3 (“Defendant”) in the above-referenced action. We respectfully submit
 this letter in response to the request by plaintiff Queens Florida, LLC (“Plaintiff”) for mediation
 (ECF No. 19).

        Defendant has no objection to mediation, however respective counsel for Plaintiff and
 Defendant have reached an agreement in principle, subject to terms to be memorialized in a
 settlement and release agreement, to settle the litigation in this case and a related state court action.
 The settlement agreement is being drafted and should be circulated for review and signatures by
 next week. It is anticipated that settlement will be completed within the next thirty (30) days.

        Accordingly, it is respectfully requested that any conferences or appearances related to
 possible mediation be schedule no earlier than August 26, 2019.

         Thank you in advance for your anticipated courtesies. If you any questions, please feel free
 to contact us. Sincerely,

                                                                                                  McGlinchey Stafford


                                                                                                  __________________
                                                                                                  Mitra Paul Singh

 cc:     Rafi Hasbani [via ECF/email]




                    McGlinchey Stafford PLLC in AL, FL, LA, MS, NY, OH, TN, TX, and DC. McGlinchey Stafford LLP in CA.
